DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenkranz et. al. (US 6,246,200 B1).
Regarding claim 1, Blumenkranz discloses a holding mechanism 50 for surgical instruments (Fig. 2) comprising: a carrier 80 configured to be mounted on a machine tool (Fig. 3) and a plurality of holding modules 56 mounted on the carrier (Fig. 10), at least one of the plurality of holding modules is selected to be used (Fig. 2A-2C), each of the plurality of holding modules includes a base 68 a swing element 62 and a guidance sleeve 72 (Fig. 2A-2C), the base is mounted on the carrier (Fig. 2), the swing element is pivotally mounted on the base and pivotally movable relative to the base (Fig. 2B reproduced below), the guidance sleeve is connected to the swing element so as to be moved together with the swing element and be positioned in a first position or a second position (Col. 7 lines 58-60 and axis 64a as shown below in Fig. 2B illustrates movement of the guidance sleeve 72 and swing element from a first position to a second position), the guidance sleeve is configured to hold a surgical instrument 54 (Col. 8, lines 6-10), wherein a guidance hole on the guidance sleeve faces toward a surgical operation region when the guidance sleeve is positioned in the second position (Fig. 2B is first position, Fig. 1 is second position wherein the guidance hole faces toward a surgical operation region).
Regarding claim 12, Blumenkranz discloses: a holding module (of Fig. 2A-2C) comprising: a base 68; a swing element 62 pivotally mounted on the base and pivotally movable relative to the base (Fig. 2B reproduced below shows the swing element 62 pivotably mounted to base 68); and a guidance sleeve 72 connected to the swing element and having a guidance hole (Fig. 2A-2C guidance sleeve 72 has a hole to accommodate an instrument 54), the guidance sleeve is configured to hold a surgical instrument 54 and be moved together with the swing element to be positioned in a first position or a second position(Fig. 2B is first position, Fig. 1 is second position wherein the guidance hole faces toward a surgical operation region, see also Fig. 2B reproduced below which illustrates that axis 64a allows movement of guidance sleeve 72 and swing element 62 from a first position to a second position).

    PNG
    media_image1.png
    342
    508
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Pagliuca et. al. (US6,821,243 B2).
Regarding claim 2, Blumenkranz discloses the holding mechanism of claim 1. Blumenkranz fails to directly disclose: wherein the guidance hole of at least one of the plurality of holding modules has a diameter different from that of the other holding modules.
In the same field of endeavor, namely surgical holding mechanisms, Pagliuca teaches a surgical clamp to support various surgical tools during surgery including a guidance sleeve (i.e., cannula) with a guidance hole. Pagliuca also teaches: wherein the guidance hole of at least one of the plurality of holding modules has a diameter different from that of the other holding modules (Col. 12 lines 13-15)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cause the hollow cannula 219 of Blumenkranz to have varying diameters as taught by Prisco, for the purpose of accommodating surgical instruments with various outer diameters in the guidance sleeve. 
Claims 3-4, 6-8, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Cooper et. al. (US2009/0292299A1).
Regarding claim 3, Blumenkranz discloses the holding mechanism of claim 1. Blumenkranz fails to directly disclose: wherein each of the plurality of holding modules further includes a drive element and a transmission element, the drive element is mounted on the base and movable along a first axis, a first end of the transmission element is pivotally mounted on the swing element and a second end of the transmission element is pivotally mounted on the drive element, the drive element is configured to move the transmission element along the first axis for the swing element to be swung.
In the same field of endeavor, namely surgical holding mechanisms, Cooper teaches a holding module including a guidance sleeve to hold a surgical instrument. Cooper also teaches: wherein each of the plurality of holding modules further includes a drive element 42 and a transmission element 44, the drive element is mounted on the base 40 and movable along a first axis 56 (i.e., rotatably movable along axis 56), a first end 50 of the transmission element 44 is pivotally mounted on the swing element 46 and a second end 48 of the transmission element 44 is pivotally mounted on the drive element 42, the drive element is configured to move the transmission element along the first axis for the swing element to be swung (See Fig. 5A, para. [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device of Blumenkranz to include a second attachment along element 62 including: a drive element and a transmission element, the drive element is mounted on the base and movable along a first axis, a first end of the transmission element is pivotally mounted on the swing element and a second end of the transmission element is pivotally mounted on the drive element, the drive element is configured to move the transmission element along the first axis for the swing element to be swung, as taught by Cooper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a second mechanism to allow the device of Blumenkranz to extend further (i.e., more range of motion) during a surgical procedure for proper positioning of the surgical instrument as taught by Cooper (paras. [0006] and [0043]).
Regarding claim 4, Blumenkranz as modified by Cooper discloses: wherein each of the plurality of holding modules further includes a drive element 42 and a transmission element 44 , the drive element is mounted on the base 40 and movable along a first axis 56, the transmission element 44 is connected to the swing element and includes a pushed portion 50, the drive element is configured to contact and push the pushed portion 50 along the first axis for the swing element to be swung (the pushed portion is pushed from Fig. 5A to Fig. 7A).
Regarding claim 6, Blumenkranz further teaches: wherein each of the plurality of holding modules further includes a limitation cover 58, the drive element is movably mounted in an accommodation space of the base 68, the limitation cover 58 is configured to cover the accommodation space along a second axis intersecting the first axis (first axis 64C), a yielding groove (reproduced below) on the limitation cover is configured to provide a path for the second end of the transmission element 62 to pass (Col. 7, lines 50-64).
Regarding claim 7, Blumenkranz teaches: wherein each of the plurality of holding modules further includes a limitation cover, the drive element is movably mounted in an accommodation space of the base, the limitation cover is configured to cover the accommodation space along a second axis intersecting the first axis, a stop portion of the limitation cover is located in a movement path of a limitation portion of the drive element and configured to block the limitation portion (Col. 7 lines 13-23 and Figure 2A reproduced below shows the limitation portion blocked such that 66 is prevented from rotating down along 64a).
Regarding claim 8, Blumenkranz further teaches: wherein each of the plurality of holding modules further includes a limitation cover, the drive element is movably mounted in an accommodation space of the base, the limitation cover is configured to cover the accommodation space along a second axis intersecting the first axis, a stop portion of the limitation cover is located in a movement path of a limitation portion of the drive element and configured to block the limitation portion (Col. 7 lines 50-64 and Fig. 2A reproduced below, the limitation portion is blocked from moving downward along direction 64a).

    PNG
    media_image2.png
    522
    477
    media_image2.png
    Greyscale

Regarding claim 13, Blumenkranz as modified by Cooper teaches: further comprising a drive element 42 and a transmission element 44, wherein the drive element 42 is mounted on the base and movable along a first axis 56, a first end 50 of the transmission element 44 is pivotally mounted on the swing element 46 and a second end 48 of the transmission element 44 is pivotally mounted on the drive element 42, the drive element 42 is configured to move the transmission element along the first axis 56 for the swing element to be swung. (See Fig. 5A, para. [0041]).
Regarding claim 14, Blumenkranz as modified by Cooper teaches: further comprising a drive element 42 and a transmission element 44, wherein the drive element 42 is mounted on the base and movable along a first axis 56, the transmission element 44 is connected to the swing element 46 and includes a pushed portion 50, the drive element 42 is configured to contact and push the pushed portion 50 along the first axis 56 for the swing element to be swung. (the pushed portion is pushed from Fig. 5A to Fig. 7A).
Regarding claim 16, Blumenkranz teaches: further comprising a limitation cover, wherein the drive element is movably mounted in an accommodation space of the base, the limitation cover is configured to cover the accommodation space along a second axis intersecting the first axis, a yielding groove on the limitation cover is configured to provide a path for the second end of the transmission element to pass (Fig. 2A reproduced above).
Regarding claim 17, Blumenkranz teaches: further comprising a limitation cover, wherein the drive element is movably mounted in an accommodation space of the base, the limitation cover is configured to cover the accommodation space along a second axis intersecting the first axis, a stop portion of the limitation cover is located in a movement path of a limitation portion of the drive element and configured to block the limitation portion (Figure 2A reproduced above; the limitation portion is blocked from moving downward along direction 64a).
Regarding claim 18, Blumenkranz teaches: further comprising a limitation cover, wherein the drive element is movably mounted in an accommodation space of the base, the limitation cover is configured to cover the accommodation space along a second axis intersecting the first axis, a stop portion of the limitation cover is located in a movement path of a limitation portion of the drive element and configured to block the limitation portion (Figure 2A reproduced above; the limitation portion is blocked from moving downward along direction 64a).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Cooper and in further view of Liu (CN211213489U).
Regarding claim 5, Cooper and Blumenkranz disclose the holding mechanism of claim 4. Cooper and Bloomenkranz fail to directly disclose: wherein a gear rack on the drive element and a plurality of teeth on the pushed portion are in mesh (Figs. 1-3).
In the same field of endeavor, namely surgical holding devices, Liu discloses: wherein a gear rack 200 on the drive element 313 and a plurality of teeth 201 on the pushed portion are in mesh.
It would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mounting mechanism of Blumenkranz with a gear rack on the drive element and a plurality of teeth on the pushed portion are in mesh of Liu, since both mechanisms perform the same function of mounting the holding mechanism to the carrier. Simply substituting one component for another would yield the predictable result of correct mounting and movement of the holding mechanism to the carrier. See MPEP 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Cooper and Blumenkranz disclose the holding mechanism of claim 14. Liu discloses wherein a gear rack 200 on the drive element 313 and a plurality of teeth 210 on the pushed portion are in mesh (Figs. 2-3).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See CFR 1.111(b) and MPEP 707.07(a)
The following is an examiner’s statement for reasons of allowance: In combination with claims 1-20, no art on record, alone or in combination could be found to teach: 
(claim 9) “wherein the carrier 5includes a first carrier piece, a plurality of first accommodation grooves are radially arranged on the first carrier piece, the base of each of the plurality of holding modules is located in each of the plurality of first accommodation grooves respectively, a first yielding notch of each of the plurality of first accommodation grooves is configured to provide a path 10for the swing element to pass.”
(claim 10) “the carrier includes a second carrier piece, a plurality of second accommodation grooves are radially arranged on the second carrier piece, the base of each of the plurality of holding modules is located in each of the plurality of second accommodation grooves respectively, a second yielding notch of each of the plurality of second accommodation grooves is configured to provide a path for a limitation portion of the drive element to pass.
(claim 11) “the carrier includes a second carrier piece, a plurality of second accommodation 20grooves are radially arranged on the second carrier piece, the base of each of the plurality of holding modules is located in each of the plurality of second accommodation grooves respectively, a second yielding notch of each of the plurality of second accommodation grooves is configured to provide a path for a limitation portion of the drive element to pass.”
The closest art found was Cooper et. al. (US2009/0292299A1). In view of claims 9-11, Cooper does not support “a first carrier piece, a plurality of first accommodation grooves are radially arranged on the first carrier piece, the base of each of the plurality of holding modules is located in each of the plurality of first accommodation grooves respectively, a first yielding notch of each of the plurality of first accommodation grooves is configured to provide a path 10for the swing element to pass” or “a second carrier piece, a plurality of second accommodation 20grooves are radially arranged on the second carrier piece, the base of each of the plurality of holding modules is located in each of the plurality of second accommodation grooves respectively, a second yielding notch of each of the plurality of second accommodation grooves is configured to provide a path for a limitation portion of the drive element to pass.” Cooper uses a different mechanism for attaching the plurality of holding modules to the carrier piece. Cooper could not be modified to include the claimed elements without significantly altering the function of the device or completely re-designing the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rachael Geiger/
Examiner
Art Unit 4165

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771